NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DONNIS T. FOSTER, DOC #075819,     )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-256
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Donnis T. Foster, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.